OPINION — AG — QUESTION(1): " SOME INSTITUTIONS AND DEPARTMENTS ARE WANTING TO SENT EMPLOYEES TO A SCHOOL AND PAY A TUITION FEE IN ORDER TO BETTER PREPARE SAID EMPLOYEE TO CARRY OUT THE DUTIES IMPOSED UPON SAID AGENCY BY LAW. IT A TUITION FEE UNDER THE ABOVE DESCRIBED CIRCUMSTANCES A VALID CLAIM AGAINST THE STATE? " — AFFIRMATIVE ALSO A CONVENTION OR MEETING (2) THE TERM " TUITION " IS USED SYNONYMOUSLY WITH " REGISTRATION FEE " AS SET FORTH ABOVE, THEN SUCH WOULD BE A VALID CLAIM AGAINST THE STATE. HOWEVER, IF THE TERM " TUITION " IS USED TO DESCRIBE A PAYMENT FOR INSTRUCTION IN A SCHOOL FOR A PERIOD OF SEVERAL WEEKS' OR MONTHS' DURATION AND THE CHARGE IS MORE THAN A NOMINAL SUM, THEN SUCH WOULD NOT BE A VALID CLAIM AGAINST THE STATE. CITE: 74 O.S. 1961 5001 [74-5001].   74 O.S. 1961 500.2 [74-500.2], OPINION NO. AUGUST 5, 1959 — STANDEFER, OPINION NO. JUNE 23, 1958 — THOMAS (LEE COOK)